Exhibit 99.1 BIOSTAR PHARMACEUTICALS, INC. ANNOUNCES FIRST QUARTER 2 XIANYANG, China, May 17, 2010 (Xinhua-PRNewswire-FirstCall) – Biostar Pharmaceuticals, Inc. (NASDAQ GM: BSPM) (“Biostar” or “the Company”), a Xianyang-based manufacturer of a leading over-the-counter Hepatitis B medicine, Xin Aoxing Oleanolic Acid Capsules (“Xin Aoxing”), and a variety of pharmaceutical products, today announced financial results of the first quarter ended March 31, 2010. - Q1 2010 revenue increased 66.0% to $12.4 million - Q1 gross margins were 77.0%, a 1,270-basis point improvement - Q1 2010 Non-GAAP adjusted net income increased 32.1% to $2.4 million with adjusted EPS of $0.09 - Biostar reiterates guidance for 2010: Revenue expected to be between $80.0 to $82.0 million and net income between $18.0 to $20.0 million SUMMARY FINANCIALS First Quarter 2010 Results (unaudited) Q1 2010 Q1 2009 CHANGE Net Sales $12.4 million $7.4 million +66.0 % Gross Profit $9.5 million $4.8 million +98.9 % GAAP Net Income $2.3 million $1.8 million +23.7 % Adjusted Non-GAAP Net Income* $2.4 million $1.8 million +32.1 % GAAP EPS (Diluted) $ $ +0
